Smith, J.
• 1. The petition as amended was good as against both the general and special demurrers, and the court did not err in overruling the same.
2. “ Every thoroughfare which is used by the public and is common to all the public, and which the public has the right to use, is a highway.” Southern Ry. Co. v. Combs, 124 Ga. 1004 (53 S. E. 508).
3. “ A highway may have its origin in a .legislative act, or in the order of a court of competent jurisdiction, or may come into existence by dedi-. cation or by prescription.” Southern Ry. Co. v. Combs, supra.
4. “ While in some particulars certain excerpts from the charge of the court which were assigned as error in some of the grounds of the motion for a new trial are subject to criticism, yet when the charges to which exceptions were taken are read in connection with the evidence and the entire charge, none of them contain errors requiring a reversal; nor are they of a character which renders their separate discussion necessary or beneficial. Mere space-consuming elaboration is not always necessary or desirable.” Ferguson v. Westcott, 145 Ga. 276 (1) (88 S. E. 932).
5. In view of the charge given by the court and in the light of the evidence, the court did not err in refusing to give the several instructions requested by the defendant.
6. Where a passenger in an automobile is injured by reason of the negligence of a railway company in failing to keep its crossing in repair, the mere fact that the vehicle has not been registered in the office of the secretary of State, and a license obtained, and a license fee paid as required by law (Ga. L. Ex. Sess. 1915, p. 107), will not render the person so injured a trespasser, and bar her right of recovery against the railway company for negligence. See Central of Georgia Ry. Co. v. Moore, 149 Ga. 581 (102 S. E. 168).
7. The evidence was sufficient to support the verdict, and there was no error in refusing to grant the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.